ACCEPTED
                                                                                                     03-14-00738-CV
                                                                                                            4871792
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                4/13/2015 5:29:40 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK




                                                                               RECEIVED IN
                                                                          3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                         April 13, 2015                   4/13/2015 5:29:40 PM
                                                                            JEFFREY D. KYLE
Via e-file                                                                        Clerk
Amalia Rodriguez-Mendoza
Travis County District Clerk
P.O. Box 679003
Austin, TX 78767-9003

       Re:      Request to supplement Clerk’s Record
                RLJ II-C Austin Air, LP; RLJ II-C Austin Air Lessee, LP; RLJ Lodging Fund II
                Acquisitions, LLC v. Elness, Swenson, Graham Architects, Inc., et. al. Cause No.
                D-1-GN-10-002325 in the 200th District Court of Travis County, Texas

Dear Ms. Rodriguez-Mendoza:

       Plaintiffs, RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP and RJL Lodging
Fund II Acquisitions, LLC (collectively, “Plaintiffs”), have appealed by way of cross-appeal the
above case to the Court of Appeals for the Third District of Texas at Austin.

       On December 15, 2014, Plaintiffs e-filed an amended and supplemental designation of
the Clerk’s Record. Plaintiffs believe that one of the documents requested, Plaintiffs’ Response
to Defendants’ Motion to Strike the Expert Testimony of Paul Hornsby, filed on April 25, 2014,
was inadvertently omitted from the Clerk’s Record when transferred to the Third Court of
Appeals.

        Plaintiffs’ December 15, 2014 request, as well as the attached docket sheet indicating the
pleading to be included in the Clerk’s Record, are attached hereto. Note that the request for the
inclusion of Plaintiffs’ Response to Defendants’ Motion to Strike the Expert Testimony of Paul
Hornsby to be included in the Clerk’s Record is on the last page of the December 15, 2014 letter.

       Plaintiffs stand ready to pay you in advance for the preparation of the supplemental
Clerk’s Record upon your advice of the amount, or to make whatever deposit your office
requires for the preparation of the supplemental Clerk’s Record.

       Therefore, please include the following in the supplemental Clerk’s Record:

1.     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO STRIKE THE EXPERT
       TESTIMONY OF PAUL HORNSBY, filed April 25, 2014; and

2.     A copy of this letter.
April 13, 2015
Page 2

       If you have any questions or concerns or if I may be of any assistance to you in the
preparation of the supplemental Clerk’s Record, please do not hesitate to let me know.

       Thanking you for your attention to this matter.

                                            Very truly yours,

                                            /s/ Michael W. Huddleston

                                            Michael W. Huddleston

cc:    Via e-file
       Gregory N. Ziegler
       Weston M. Davis
       MacDonald Devin, P.C.
       3800 Renaissance Tower
       1201 Elm Street
       Dallas, TX 75270-2130
       gziegler@macdonalddevin.com
       wdavis@macdonalddevin.com

       Via email
       Elizabeth Medina
       elizabeth.medina@traviscountytx.gov

       Via U.S. Mail
       Mr. Albert Alvarez, Court Reporter
       345th Civil District Court
       P.O. Box 1748
       Austin, Texas 78767

       Via e-file
       Third Court of Appeals
                                                                      12/15/2014 4:13:49 PM
                                                                             Amalia Rodriguez-Mendoza
                                                                                            District Clerk
                                                                                       son Nlfrmfis;Gounty
       MUNSCH HARDT
       KOPF & HARR PC                                                              DaH:.$   R,~~s~~~-g~g~2325
           ATTORNEYS & COUNSElORS

       DALLAS I HOUSTON ! AUSTIN




                                      December 15, 2014


Amalia Rodriguez-Mendoza (viae-filing)
Travis County District Clerk
P.O. Box 679003
Austin, TX 78767-9003

Re:             Designation of documents to be included in the Clerk's Record in RLJ II-C
                Austin Air, LP; RLJ II-C Austin Air Lessee, LP; RLJ Lodging Fund II
                Acquisitions, LLC v. Elness, Swenson, Graham Architects, Inc., et. al. Cause No.
                D-1-GN-10-002325 in the 200th District Court of Travis County, Texas

Dear Ms. Rodriguez-Mendoza:

        This letter amends and supplements the designation of the Clerk's Record filed by
Plaintiffs on November 25, 2014. Additionally, please see the attached Docket Sheet with
all requests clearly marked.

        Plaintiffs, RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP and RJL Lodging
Fund II Acquisitions, LLC (collectively, "Plaintiffs"), are appealing by way of cross-appeal the
above case to the Court of Appeals for the Third District of Texas at Austin. Defendant Elness,
Swenson, Graham Architects, Inc. ("Defendant") filed its Notice of Appeal on November 12,
2014. Plaintiffs filed their cross notice of appeal pursuant to Texas Rule of Appellate Procedure
25.1(a) and 26.1(d) on Tuesday, November 25, 2014.

       Plaintiffs stand ready to pay you in advance for the preparation of the Clerk's Record
upon your advice of the amount or to make whatever deposit your office requires for the
preparation of the Clerk's Record.

       Pursuant to Texas Rule of Appellate Procedure 34.5(a) and (b), Plaintiffs request that, in
addition to any other document required by the Texas Rules of Appellate Procedure, the
following documents be included in the Clerk's Record:

Amended Request to Correct Errors Concerning Title of Documents and/or Dates Filed:

1.     PLAINTIFFS' SEVENTH AMENDED ORIGINAL PETITION, filed on February 18,
       2014.




                                                                                                      2109
December 15, 2014
Page2

2.    ELNESS, SWENSON, GRAHAM ARCHITECTS, INC. AND MARK G. SWENSON'S
      SECOND AMENDED ANSWER AND ORIGINAL COUNTERCLAIM FOR
      DECLARATORY JUDGMENT, filed on October 1, 2012.

3.    PLAINTIFFS' OBJECTION TO THE REPORT AND TESTIMONY OF, AND
      MOTION TO EXCLUDE ESG'S DESIGNATED EXPERT GRANT A. SIMPSON, filed
      on April 7, 2014.

4.    BUSINESS RECORDS AFFIDAVIT, filed April21, 2014.

5.    PLAINTIFFS' MOTION TO COMPEL RESPONSIVE DOCUMENTS FROM ESG,
      filed April24, 2014.

6.    PLAINTIFFS' MOTION IN LIMINE, filed April25, 2014.

7.    LETTER FROM WDGE YELENOSKY REGARDING MOTIONS IN LIMINE, filed
      May 1, 2014.

8.    ORDER REGARDING MOTIONS TO STRIKE EXPERT TESTIMONY, filed May 1,
      2014.

9.    PLAINTIFFS' SUPPLEMENTAL MOTION TO STRIKE THE EXPERT TESTIMONY
      OF TIM WESTON, filed May 5, 2014.

10.   PLAINTIFFS' MOTION IN LIMINE, filed May 5, 2014.

11.   PLAINTIFFS' MOTION FOR LEAVE TO AMEND THEIR DESIGNATION OF
      WITNESSES FOR TRIAL, filed May 12,2014.

12.   PLAINTIFFS'  FIRST  AMENDED       PROPOSED           WRY   INSTRUCTIONS,
      DEFINITIONS AND QUESTIONS, filed May 13, 2014.

13.   INSTRUCTION- SIGNED BY JUDGE YELENOSKY, filed May 16, 2014.

14.   QUESTION, filed May 16, 2014.

15.   JURY'S QUESTION FORMS, filed May 16, 2014.

16.   CHARGE OF THE COURT, filed May 16, 2014.

17.   OBJECTIONS TO DEFENDANT'S DESIGNATIONS, filed May 16, 2014.

18.   PLAINTIFFS' OBJECTIONS AND COUNTER-DESIGNATIONS TO                CROSS
      DESIGNATIONS OF PAGE AND LINE TESTIMONY, filed May 16,2014.

19.   JURY'S QUESTION FORMS, filed May 15, 2014.




                                                                                 2110
December 15, 2014
Page 3


20.   PLAINTIFFS' RESPONSE TO ESG'S            MOTION   FOR    APPLICATION   OF
      SETTLEMENT CREDIT, filed June 2, 2014.

21.   LETTER FROM JUDGE YELENOSKY ON SETTLEMENT CREDIT, filed June 13,
      2014.

22.   PLAINTIFFS' AMENDED MOTION FOR ATTORNEYS' FEES AND COSTS, filed
      July 3, 2014.

23.   PLAINTIFFS' NOTICE OF SCRIVENER'S ERROR IN AMENDED MOTION FOR
      ATTORNEYS' FEES AND COSTS, filed July 17, 2014.

24.   RLJ'S MOTION FOR WDGMENT AND JUDGMENT NOTWITHSTANDING THE
      VERDICT ON QUESTION 1, filed July 30, 2014.

25.   PLAINTIFFS' AMENDED MOTION FOR RECONSIDERATION IN LIGHT OF
      FIFTH CIRCUIT'S RECENT GE CAPITAL OPINION, filed August 1, 2014.

26.   PLAINTIFFS' RESPONSE TO ESG'S MOTION FOR JUDGMENT AND AFFIDAVIT
      OF GREG N. ZIEGLER, filed August 5, 2014.

27.   PLAINTIFFS' LETTER TO COURT ENCLOSING DRAFT FINAL JUDGMENT, filed
      August 13, 2014.

28.   ORDER DENYING RLJ'S MOTION FOR WDGMENT NOTWITHSTANDING THE
      VERDICT ON QUESTION 1, filed August 14, 2014.

29.   FINAL JUDGMENT, filed August 14, 2014.

30.   PLAINTIFF'S MOTION FOR NEW TRIAL, filed September 12,2014.

31.   PLAINTIFFS' MOTION TO MODIFY WDGMENT UNDER TEXAS RULE OF
      CIVIL PROCEDURE 329B, filed September 12,2014.

32.   ORDER DENYING RLJ'S MOTION FOR RECONSIDERATION, filed September 16,
      2014.

33.   ORDER DENYING PLAINTIFF'S MOTION TO MODIFY UNDER TEXAS RULE OF
      CIVIL PROCEDURE, filed September 19,2014.

34.   ORDER DENYING PLAINTIFF'S MOTION FOR NEW TRIAL , filed September 19,
      2014.

35.   PLAINTIFF'S NOTICE OF APPEAL, filed November 25, 2014.




                                                                                  2111
December 15, 2014
Page4

36.   PLAINTIFFS' LETTER requesting Reporter's Record, filed November 25, 2014.

37.   A copy of this letter.

Supplemental Designations:

38.   PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE EXPERT
      TESTIMONY OF PAUL HORNSBY, filed April25, 2014.


       If you have any questions or concerns or if I may be of any assistance to you in the
preparation of the Clerk's Record, please do not hesitate to let me know.

       Thanking you for your attention to this matter.

                                            Very truly yours,

                                            /s/ Michael W. Huddleston

                                             Michael W. Huddleston



cc:   Gregory N. Ziegler (via email)
      Matthew Mumm
      Weston Davis
      MacDonald Devin, P. C.
      gziegl er@macdonalddevin .com
      mmumm(Zilmacdonalddevin.com
      wdavis({i;maccdonalddevin.com

      Elizabeth Medina (via email)
      Elizabeth.Medina((/)Jraviscountytx.gov

      Mr. Albert Alvarez, Court Reporter (via U.S. mail)
      345th Civil District Court
      P.O. Box 1748
      Austin, Texas 78767




                                                                                              2112
      Filed Date Category '            .,.,
                                            Description                 ......                             ••w-•
                                                                                                                                                                    Additional Info                                      ..
                                                                                                                       PLAINTIFFS' RESPONSE TO DEFENDANT ELNESS. SWENSON, GAAHAM ARCHITECTS, I.NC;SMOTION TO STRiKE-~THE
                                                                             _,,,_,....,....,.,_.,.,,_~·




                 ANS·RESP
     4/25/2014              RESPONSE TO MOTION/PLEADING                                                                EXPERT TESTIMONY OF JOHN NYFELER
                  - '
     4/25/2014 NOTICE . NTC:HEARING/SETTING                                                                            NOTICE OF HEARING
                IMOTION                                                                                                DEFENDANT ELNESS SWENSON GRAHAM ARCHITECTS INC'S MOTION IN LIMINE
     4/25/2014              MTN:LIMINE
                                         ,,.........

                                    MOTION                                                                             DEFENDANT EBCO GENERAL CONTRACTOR LTD AND EBCO WARRIOR                      MANAGEMENT LLC MOTION IN LIMINE
     4125/2014                                             MTN:LIMINE

                                    ANS·RESP RESPONSE TO MOTION/PLEADING                                               PLAINTIFFS' RESPONSE TO DEFENDANTS MOTION TO STRIKE THE EXPERT TESTIMONY OF KYLE WORKMAN AND
     4/25/2014                                                                                                         RICHARD REEVES
                                    ANS-RESP RESPONSE TO MOTION/PLEADING                                               PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE EXPERT TESTIMONY OF PAUL HORNSBY
     4/25/2014
                                         ..
                                    ANS-RESP                                                                           PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE                 EXPERT TESTIMONY OF DEAN READ AND KIRBY
     4/25/2014                                             RESPONSE TO MOTION/PLEADING
                                                                                                                       MEYER
                                    ANS-RESP RESPONSE TO MOTION/PLEADING                                               PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE                 EXPERT TESTIMONY OF DEAN READ AND KIRBY
     4/25/2014                                                                                                         MEYER
                                         ......
                                    ANS-RESP RESPONSE TO MOTION/PLEADING                                               PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE                 EXPERT TESTIMONY OF DEAN READ AND KIRBY
      4/25/2014                                                                                                        MEYER
                                         ...
                                    ANS-RESP                                                                           PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE                 EXPERT TESTIMONY OF ANDREW DIBBLE
      4/25/2014                                            RESPONSE TO MOTION/PLEADING

                                    ANS-RESP                                                                           PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE EXPERT TESTIMONY OF ANDREW DIBBLE
      4/25/2014                                            RESPONSE TO MOTION/PLEADING

                                    ANS-RESP RESPONSE TO MOTION/PLEADING                                                   PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE EXPERT TESTIMONY OF ANDREW DIBBLE
      4/25/2014
                .,
                 '"""~~                                .                                                                       ..   -
       7
~2512014
                ~,
                                    ANS-RESP
                                                           RESPONSE TO MOTION/PLEADING
                                                                                                               I
                                                                                                                       ptAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE EXPERT TESTIMONY OF PAUL HORNSBY                      "\\
                                                                                                                           PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE EXPERT TESTIMONY OF PAUL HORNSBY                      I

        /25/2014 jANS·RESP RESPONSE TO MOTION/PLEADING                                                                                                                                                                                    I
!                                   L.,..._._
                                                                                                                                                                                                                                          I


\412512014
                                    .ANS. RESP
                                                           RESPONSE TO MOTION/PLEADING

                                    ANS·RESP RESPONSE TO MOTION/PLEADING
                                                                                                               \
                                                                                                                           PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE EXPERT TESTIMONY OF PAUL HORNSBY

                                                                                                                   \ PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO STRIKE THE EXPERT TESTIMONY OF PAUL HORN~~.,,/·
                                                                                                                                                                                                                                       /
     ~~
     4/28/2014 MOTION ... MTN:DISMISS/NONSUIT                                                                              PLAINTIFF'S MOTION TO DISMISS WITH PREJUDICE
                                    MOTION                                                                                 DEFENDANT ELNESS SWENSON GRAHAM ARCHITECTS INCS FIRST                 SUPPLEMENTAL MOTION IN LIMINE
      4/28/2014                                            MTN:LIMINE

      4/28/2014 OTHER ... RULE 203.2 CERTIFICATE                                                                           MARK SWENSON

                                    ORO                                                                                    DEFENDANTS EBCO GENERAL CONTRACTOR LTD AND EBCO EBCONVARRIOR MANAGEMENT LLCS NOTICE OF NONSUIT
      4/29/2014                                            ORD:NTC/ORD DISMISSAL/NONSUIT                                   OF THIRD PARTY DEFENDANT fiLCADlO CHAPA JR FORMERLY 081\ JRS CONCRETE CONSTRUCTION
                               _,
                                                           ORD:NTC/ORD DISMISSAL/NONSUIT ORDER OF DISMISSAL WITH PREJUDICE
  --··· _OTHER
  4/28/2014 ORD .     ...
  5/1/2014 ......                                          LETIER                          LETTER TO JUDGE YELENOSKY
(F;i'?n·nu \' OTHEH                                        LETTER                        ( FROM JUDGE STEPH~!i,YE~ENOSK~)
  ~?.~"67LOWI4 SRVPHO.                                     EXE SERVICE OF SUBPOENA         SUBPOENA-ZACHARY BURNS                                                                                                                               I
               MOTION                                                                      DEFENDANT ELNESS SWENSON GRAHAM ACHITECTS INC'S SECOND                                                 SUPPLEMENTAL MOTION IN LIMINE
  5/2/2014                                                 MTN:LIMINE
         ...........~·-'"'».                                                                                                                                       -······--
                                                                                                                           PLA,.~NTIFFS' MOTION IN LIMINE ',)
;~~
                                     MOTION ... MTN:LIMINE

  ~~~.)
                                     MOTION i MTN:OTHER MOTION                                                ( PLAINTIFFS' SUPPLEMENTAL MOTION TO STRII